HARRY T. EDWARDS, Circuit Judge,
concurring:
I concur fully in Judge Ginsburg’s thoughtful opinion, including her reading of this court’s decision in Hobson v. Wilson, 737 F.2d 1 (D.C.Cir.1984), cert. denied, 470 U.S. 1084, 105 S.Ct. 1843, 85 L.Ed.2d 142 (1985). Contrary to the protestations of our dissenting colleague, the majority opinion is not unfaithful to the teachings of Hobson. The majority opinion merely instructs the district court to permit carefully circumscribed discovery focused precise*45ly on the events of the November 29, 1982 meeting. Allowing such limited discovery in this context is fully consistent with our position in Hobson that plaintiffs who are unable to allege specific facts to support a claim of unconstitutional motive should not be permitted to involve government actors in “protracted” discovery and trial. 737 F.2d at 30. It is also fully consistent with this court’s twin goals in Hobson: to limit the litigation burdens placed on government officials by “insubstantial” lawsuits, while preserving the opportunity for plaintiffs to vindicate constitutional rights. Id. at 29-31. After sharply limited discovery, Martin will be required to allege nonconclusory evidence of unconstitutional intent; if he is unable to sustain this burden, the district court will be required to dismiss his claim, thereby precluding burdensome, protracted discovery and trial. Hobson, which emphasized the need to maintain some flexibility in this context, certainly does not require that we completely foreclose Martin from pursuing a potentially meritorious constitutional claim.